DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-11 and 17-20, drawn to a non-transitory computer-readable medium storing program instructions that, when executed by one or more processors, cause the one or more processors to: determine, for a point cloud, a plurality of patches, wherein each patch comprises points of the point cloud projected on a patch plane; pack patch images corresponding to the plurality of patches into corresponding image frames; determine patch information indicating a bounding box size and position for each of the patch images packed into the corresponding image frames; generate one or more occupancy maps comprising information indicating for respective ones of the image frames, whether portions of the respective ones of the image frames are occupied with one of the patch images or correspond to a padded portion that is not occupied with one of the patch images; determine block-to-patch information indicating, for respective blocks of the image frames, a correspondence between the respective block and one or more patch images that have been packed into the image frames such that a portion of the one or more patch images occupies the respective block; encode the image frames via a video-, classified in G06T9/001.
II.	Claims 12-16, drawn to a non-transitory computer-readable medium storing program instructions that, when executed by one or more processors, cause the one or more processors to: determine, for a point cloud, a plurality of patches, wherein each patch comprises points of the point cloud projected on a patch plane; pack patch images corresponding to the plurality of patches into corresponding image frames; determine patch information indicating a bounding box size and position for each of the patch images packed into the corresponding image frames; generate one or more occupancy maps comprising information indicating for respective ones of the image frames, whether portions of the respective ones of the image frames are occupied with one of the patch images or correspond to a padded portion of the image frames that is not occupied with one of the patch images; encode the image frames and the occupancy map via a video-based encoder; and encode the patch information via the video-based encoder or an arithmetic encoder, to pack , classified in H04N19/597.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as “determine block-to-patch information indicating, for respective blocks of the image frames, a correspondence between the respective block and one or more patch images that have been packed into the image frames such that a portion of the one or more patch images occupies the respective block…encode the block-to-patch information via the video-based encoder or via the arithmetic encoder, wherein the block-to-patch information is encoded via either the video-based encoder or the arithmetic encoder such that there is not a decoding dependency between the video-based encoder and the arithmetic encoder to decode the encoded block-to-patch information” and subcombination II has separate utility such as “to pack the patch images into the corresponding image frames, the program instructions cause the one or more processors to: pack the patch images into the corresponding image frames such that the respective bounding boxes of the respective patch images do not overlap, to pack the patch images into the corresponding image frames, the program instructions cause the one or more processors to: pack the patch images into the corresponding image frames such that the respective bounding boxes of the respective patch, if overlapping one another, do not overlap such that an occupancy map pixel is covered by more than one patch image, and  to pack the patch images into the corresponding image frames, the program instructions further cause the one or more processors to: align resolutions of the respective bounding boxes of the respective patch images to a resolution of the occupancy map, prior to selecting locations in the images frames to pack the respective patch images.”  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(i) Separate classification of the inventions - the inventions are classified in different subclasses.  Invention I is classified in G06T9/001 and Invention II is classified in H04N19/597.
(ii) A different field of search – because the inventions are drawn to different subclasses, searching for one of the inventions will not likely to result in finding art pertinent to the other invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TAT C CHIO/Primary Examiner, Art Unit 2486